IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,346-01


EX PARTE RHONDA FAYE GAINUS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 37211 CR IN THE 40TH  DISTRICT COURT

FROM ELLIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was originally charged with first
degree felony possession with intent to deliver a controlled substance.  She pleaded guilty to the
lesser-included offense of possession of a controlled substance, and was sentenced to three years'
imprisonment.  She did not appeal her conviction. 
	Applicant contends that newly-available evidence proves that she is actually innocent of the
offense.  After she pleaded guilty to this offense, the Texas Department of Public Safety Crime
Laboratory issued a report indicating that laboratory analysis of the evidence detected no controlled
substance.
	The trial court has determined that undisputed facts show that Applicant is actually innocent
of the offense for which she was convicted.  Ex parte Elizondo, 947 S.W.2d 202, 208 (Tex. Crim.
App. 1996).  
	Relief is granted.  The judgment in Cause No. 37211 CR in the 40th  District Court of Ellis
County is set aside, and Applicant is remanded to the custody of the Sheriff of Ellis County to
answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

 
Delivered: May 8, 2013
Do not publish